SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A Amendment No. 1 CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported)September 9, 2010 Commission File Number Registrant, State of Incorporation, Address of Principal Executive Offices and Telephone Number I.R.S. employer Identification Number 1-08788 NV ENERGY, INC. Nevada 6226 West Sahara Avenue Las Vegas, Nevada 895146 (702) 402-5000 88-0198358 2-28348 NEVADA POWER COMPANY d/b/a NV Energy Nevada 6226 West Sahara Avenue Las Vegas, Nevada 895146 (702) 402-5000 88-0420104 None (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note On September 10, 2010, NV Energy, Inc. and its wholly-owned subsidiary Nevada Power Company d/b/a NV Energy filed a Current Report on Form 8-K (the “Original Form 8-K”) to incorporate certain documents by reference into Nevada Power’s shelf registration statement (No. 333-168984-02) in connection with the issuance of $250 million of Nevada Power’s 5.375% General and Refunding Mortgage Notes, Series X, due 2040.This amendment is being filed solely to amend the Original Form 8-K to include a corrected Exhibit 5.1.Except as otherwise noted, the Original Form 8-K is unaltered hereby. Item 9.01 – Financial Statements and Exhibits (d) Exhibits. Ex. 5.1 Opinion of Choate, Hall & Stewart LLP Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrants have each duly caused this report to be signed on their behalf by the undersigned, thereunto duly authorized. NV Energy, Inc. (Registrant) Date:November 9, 2010 By: /s/ E. Kevin Bethel E. Kevin Bethel Chief Accounting Officer Nevada Power Company d/b/a NV Energy (Registrant) Date:November 9, 2010 By: /s/ E. Kevin Bethel E. Kevin Bethel Chief Accounting Officer
